DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrhorn (WO 2010/136563).
Regarding claim 13, Ehrhorn teaches of (Fig. 2) a ripening control system (Abstract, reducing ethylene system) for a gardening appliance comprising a grow chamber (storage room 2), the ripening control system comprising:
a recirculation duct (duct 7) in fluid communication with the grow chamber (recirculation duct 7 is in fluid communication with the grow chamber 2);
a fan assembly (fan 4) operably coupled to the recirculation duct (7) for urging a flow of air through the recirculation duct; (fan assembly 4 is operably coupled to the duct 7 for urging a flow of air through the duct 7) and
a reactive assembly (photocatalytic reaction chamber 33) operably coupled to the recirculation duct (7), the reactive assembly (33) including a reactive element (p. 14 2) configured for adjusting a concentration of a gas within the flow of air (p. 11 lines 23-26, TiO2 can be used to decompose and remove ethylene within the flow of air).

Regarding claim 14, Ehrhorn teaches of the invention in claim 13, further comprising (Fig. 2):
a gas sensor (light detection means 8) for detecting the concentration of the gas within the flow of air (p. 12 lines 24-p. 13 line 6, light detection means 8 detects the fluorescence from the chemical reaction from ozone reacting with ethylene inside the sensing reaction chamber 10 and further through the ethylene/ozone reaction chamber 19 and the detection signals are sent to the processing means 9; p. 9 lines 30-34, the fluorescence occurring from this chemical process is used to detect the ethylene concentration).

Regarding claim 15, Ehrhorn teaches of the invention in claim 13, further comprising a controller (processing means 9) in operative communication with the fan assembly (fan 4), the reactive assembly (p. 18 lines 3-9, processing means 9 communicates with the ozone generator 6, which is in operative communication to supply ozone into the ethylene/zone reaction chamber 19 and the photocatalytic reaction chamber 33), and the gas sensor (p. 13 lines 18-21, gas sensor 8 sends feedback signals to the processing means 9), the controller (9) being configured for:
obtaining the concentration of the gas using the gas sensor (p. 13 lines 18-21, gas sensor sends concentration of the gas to the controller 9); and

the reactive assembly to regulate the concentration of the gas (p. 13 lines 18-27, controller 9 controls the UV light source 32 with signal 34, which controls the activation of TiO2 in the reactive assembly 33 to regulate the concentration of ethylene in the air).

Regarding claim 16, Ehrhorn teaches of the invention in claim 14, and wherein (Fig. 1) the gas sensor (8) is positioned within the recirculation duct (7) (gas sensor 8 is in the recirculation duct 7).

Regarding claim 17, Ehrhorn teaches of the invention in claim 13, and wherein the reactive element is a porous structure capable of bonding with or extracting the gas in the flow of air (p. 10 lines 27-p. 11 line 6, every channel is closed in one end and open in the other end and arranged in a pattern which is forcing the gas flow through the porous wall from the channels open on the input side into the adjacent channels and the porous material can be coated with a catalytic material to accelerate the chemical reaction; which Examiner notes can be TiO2 as stated on p. 14 lines 9-13 to extract ethylene from the air).

Regarding claim 18, Ehrhorn teaches the invention in claim 13, and wherein (Fig. 2) the reactive assembly (33) further comprises:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (WO 2021/080146), hereinafter Lim, in view of Ehrhorn (WO 2010/136563).
	Regarding claim 1, Lim teaches (Fig. 7) of a gardening appliance (Abstract, plant cultivation apparatus), comprising:
a liner (inner casing 120) positioned within a cabinet (cabinet 100) and defining a grow chamber (cultivation rooms 121 and 122);
a grow module (bed cover 350) mounted within the liner (120) and defining a plurality of apertures (seating grooves 351 and 352) for receiving one or more plant pods (Fig. 5, ¶178, plurality of seating grooves 351 and 352 provides seating for pods 10); and
a ripening control system (¶129, plant cultivation apparatus may have a closed-type cultivation apparatus to control light, circulation, and air conditioning) comprising:

a fan assembly (circulation fan assembly 500) operably coupled to the recirculation duct (201) for urging a flow of air through the recirculation duct (¶212,  fan assembly 500 circulates a flow of air from the recirculation duct 201 into the grow chambers 121, 122 through the communication path 900).
Lim does not appear to teach of a reactive assembly operably coupled to the recirculation duct, the reactive assembly including a reactive element configured for adjusting a concentration of a gas within the flow of air.
Ehrhorn is in the field of plant husbandry and teaches of (Fig. 2) a reactive assembly (photocatalytic reaction chamber 33) operably coupled to the recirculation duct (duct 7), the reactive assembly (33) including a reactive element (p. 14 lines 9-13, reaction chambers 19, 33, 20 can be coated with TiO2) configured for adjusting a concentration of a gas within the flow of air (p. 11 lines 23-26, TiO2 can be used to decompose and remove ethylene within the flow of air). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have a reactive assembly operably coupled to the recirculation duct, the reactive assembly including a reactive element configured for adjusting a concentration of a gas within the flow of air in order to reduce the concentration of specific gases, such as ethylene, which could have adverse influence on the freshness and stock life time of perishable produce as motivated by Ehron on p. 1 lines 26-34.

Regarding claim 2, Lim as modified teaches of the invention in claim 1 but does not appear to teach of further comprising:
a gas sensor for detecting the concentration of the gas within the flow of air.
Ehrhorn teaches of further comprising (Fig. 2):
a gas sensor (light detection means 8) for detecting the concentration of the gas within the flow of air (p. 12 lines 24-p. 13 line 6, light detection means 8 detects the fluorescence from the chemical reaction from ozone reacting with ethylene inside the sensing reaction chamber 10 and further through the ethylene/ozone reaction chamber 19 and the detection signals are sent to the processing means 9; p. 9 lines 30-34, the fluorescence occurring from this chemical process is used to detect the ethylene concentration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have a gas sensor for detecting the concentration of the gas within the flow of air in order to monitor the concentration of gases in the air such that the user can change the concentration as desired. 

	Regarding claim 3, Lim as modified teaches of the invention in claim 1, and further comprising (Fig. 7) a controller (controller 20) in operative communication with the fan assembly (500), the controller (20) being configured for:
operating the fan assembly (500) (p. 29 lines 305-305, controller 20 may control the circulation fan assembly 500). 

obtaining the concentration of the gas using the gas sensor; and
operating the fan assembly and the reactive assembly to regulate the concentration of the gas.
Ehrhorn teaches of a controller (processing means 9) in operative communication with the fan assembly (fan 4), the reactive assembly (p. 18 lines 3-9, processing means 9 communicates with the ozone generator 6, which is in operative communication to supply ozone into the ethylene/zone reaction chamber 19 and the photocatalytic reaction chamber 33), and the gas sensor (p. 13 lines 18-21, gas sensor 8 sends feedback signals to the processing means 9), the controller (9) being configured for:
obtaining the concentration of the gas using the gas sensor (p. 13 lines 18-21, gas sensor sends concentration of the gas to the controller 9); and
operating the fan assembly (p. 13 lines 18-21, controller 9 sends signal 35 to control the fan 4) and 
the reactive assembly to regulate the concentration of the gas (p. 18 lines 3-9, processing means 9 communicates with the ozone generator 6 to regulate the amount of ozone to produce, which regulates the concentration of ethylene in the air; and on p. 13 lines 18-27, controller 9 controls the UV light source 32 with signal 34, which controls the activation of TiO2 in the reactive assembly 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of 

Regarding claim 4, Lim as modified teaches of the invention in claim 2, but does not appear to teach wherein the gas sensor is positioned within the recirculation duct.
Ehrhorn teaches of wherein (Fig. 2) the gas sensor (8) is positioned within the recirculation duct (output duct of 22) (gas sensor 8 is in the recirculation duct 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to position the gas sensor in the recirculation duct in order to accurately detect the concentration of gas in the air by being in the flow path of the air. 

Regarding claim 5, Lim as modified teaches of the invention in claim 1, but does not appear to teach of wherein the reactive element is a porous structure capable of bonding with or extracting the gas in the flow of air.
Ehrhorn teaches of wherein the reactive element is a porous structure capable of bonding with or extracting the gas in the flow of air (p. 10 lines 27-p. 11 line 6, every channel is closed in one end and open in the other end and arranged in a pattern which is forcing the gas flow through the porous wall from the channels open on the input side into the adjacent channels and the porous material can be coated with a catalytic 2 as stated on p. 14 lines 9-13 to extract ethylene from the air).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have the reactive element be a porous structure capable of bonding with or extracting the gas in the flow of air in order to let air flow through the structure and react with the reactive element without disturbing the air flow. 

Regarding claim 6, Lim as modified teaches of the invention in claim 1, but does not appear to teach of wherein the reactive assembly further comprises:
an energy source that activates the reactive element.
Ehrhorn teaches of wherein the reactive assembly (33) further comprises:
an energy source that activates the reactive element (p. 7 lines 10-16, a UV light source is used to activate the photocatalytic material in the photocatalytic reaction chamber 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have an energy source to activate the reactive element in order to use the reactive element to bond with or extract gas in the air. 

Regarding claim 7, Lim as modified teaches of the invention in claim 6, wherein the energy source is an ultraviolet light (energy source that was modified from Ehrhorn is an ultraviolet light).

Regarding claim 8, Lim as modified teaches of the invention in claim 1, wherein the reactive assembly is capable of increasing and decreasing the gas concentration (reactive assembly 33 modified from Ehrhorn is capable of decreasing the gas concentration by activating TiO2 and removing ethylene or increasing the gas concentration by not activating TiO2 and letting the ethylene concentration released from the plants build up).

Regarding claim 9, Lim as modified teaches of the invention in claim 1, and further comprising (Fig. 2):
a vent duct (duct by intake and exhaust grill 220) in fluid communication with the grow chamber (vent duct 220 is in communication with the machine chamber 201 and downstream communication with the grow chamber 121, 122); and
a vent damper (intake and exhaust grill 220) for selectively routing the flow of air through the vent duct (vent damper 220, directs the flow of air through the vent duct).

	Regarding claim 10, Lim as modified teaches of the invention in claim 1, and further comprising:
a sealed system for conditioning the flow of air (Fig. 8, air conditioning module 600 is sealed within machine chamber frame 200); and
a sealed system damper (partition 230) for selectively coupling the recirculation duct (201) with the sealed system (Fig. 30, ¶228-229, partition 230 is positioned by the 

Regarding claim 11, Lim as modified teaches of the invention in claim 1, and wherein the reactive element comprises titanium dioxide (TiO2) (reactive element modified from Ehrhorn is titanium dioxide).

Regarding claim 12, Lim as modified teaches of the invention in claim 1, wherein the gas is ethylene (as modified by Ehrhorn, the gas is ethylene).

Regarding claim 13, Lim teaches of a ripening control system for a gardening appliance comprising a grow chamber (cultivation rooms 121 and 122), the ripening control system comprising:
a recirculation duct (machine chamber 201) in fluid communication with the grow chamber (121, 122) (¶105, machine chamber 201 and the cultivation room 121, 122 are in communication with each other through a communication path 900);
a fan assembly (circulation fan assembly 500) operably coupled to the recirculation duct (201) for urging a flow of air through the recirculation duct (¶212,  fan assembly 500 circulates a flow of air from the recirculation duct 201 into the grow chambers 121, 122 through the communication path 900). 
Lim does not appear to teach of a reactive assembly operably coupled to the recirculation duct, the reactive assembly including a reactive element configured for adjusting a concentration of a gas within the flow of air.
2) configured for adjusting a concentration of a gas within the flow of air (p. 11 lines 23-26, TiO2 can be used to decompose and remove ethylene within the flow of air). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have a reactive assembly operably coupled to the recirculation duct, the reactive assembly including a reactive element configured for adjusting a concentration of a gas within the flow of air in order to reduce the concentration of specific gases such as ethylene, which could have adverse influence on the freshness and stock life time of perishable produce as motivated by Ehron on p. 1 lines 26-34.

	Regarding claim 14, Lim as modified teaches of the invention in claim 13, but does not appear to teach further comprising:
a gas sensor for detecting the concentration of the gas within the flow of air.
Ehrhorn teaches of further comprising (Fig. 2):
a gas sensor (light detection means 8) for detecting the concentration of the gas within the flow of air (p. 12 lines 24-p. 13 line 6, light detection means 8 detects the fluorescence from the chemical reaction from ozone reacting with ethylene inside the sensing reaction chamber 10 and further through the ethylene/ozone reaction chamber 19 and the detection signals are sent to the processing means 9; p. 9 lines 30-34, the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have a gas sensor for detecting the concentration of the gas within the flow of air in order to monitor the concentration of gases in the air such that the user can change the concentration as desired.

	Regarding claim 15, Lim as modified teaches of the invention in claim 14, and further comprising (Fig. 7) a controller (controller 20) in operative communication with the fan assembly (500), the controller (20) being configured for:
operating the fan assembly (500) (p. 29 lines 305-305, controller 20 may control the circulation fan assembly 500).
	Lim does not appear to teach of the reactive assembly, and the gas sensor, the controller being configured for:
obtaining the concentration of the gas using the gas sensor; and
operating the fan assembly and the reactive assembly to regulate the concentration of the gas.
Ehrhorn teaches of a controller (processing means 9) in operative communication with the fan assembly (fan 4), reactive assembly (p. 18 lines 3-9, processing means 9 communicates with the ozone generator 6, which is in operative communication to supply ozone into the ethylene/zone reaction chamber 19 and the photocatalytic reaction chamber 33), and the gas sensor (p. 13 lines 18-21, gas sensor 
obtaining the concentration of the gas using the gas sensor (p. 13 lines 18-21, gas sensor sends concentration of the gas to the controller 9); and
operating the fan assembly (p. 13 lines 18-21, controller 9 sends signal 35 to control the fan 4) and 
the reactive assembly to regulate the concentration of the gas (p. 18 lines 3-9, processing means 9 communicates with the ozone generator 6 to regulate the amount of ozone to produce, which regulates the concentration of ethylene in the air; and on p. 13 lines 18-27, controller 9 controls the UV light source 32 with signal 34, which controls the activation of TiO2 in the reactive assembly 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have a controller in operative communication with the reactive assembly and the gas sensor such that it obtains the concentration of the gas using the gas sensor and operates the fan assembly and the reactivity assembly to regulate the concentration of the gas in order to monitor and adjust the concentration of gas in the air.

	Regarding claim 16, Lim as modified teaches of the invention in claim 14, but does not appear to teach wherein the gas sensor is positioned within the recirculation duct.
	Ehrhorn teaches of wherein (Fig. 2) the gas sensor (8) is positioned within the recirculation duct (output duct of 22) (gas sensor 8 is in the recirculation duct 22).


Regarding claim 17, Lim as modified teaches of the invention in claim 13, but does not appear to teach of wherein the reactive element is a porous structure capable of bonding with or extracting the gas in the flow of air.
Ehrhorn teaches of wherein the reactive element is a porous structure capable of bonding with or extracting the gas in the flow of air (p. 10 lines 27-p. 11 line 6, every channel is closed in one end and open in the other end and arranged in a pattern which is forcing the gas flow through the porous wall from the channels open on the input side into the adjacent channels and the porous material can be coated with a catalytic material to accelerate the chemical reaction; which Examiner notes can be TiO2 as stated on p. 14 lines 9-13 to extract ethylene from the air).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have the reactive element be a porous structure capable of bonding with or extracting the gas in the flow of air in order to let air flow through the structure and react with the reactive element without disturbing the air flow. 

	Regarding claim 18, Lim as modified teaches of the invention in claim 13, but does not appear to teach of wherein the reactive assembly further comprises:

	 Ehrhorn teaches of wherein the reactive assembly (33) further comprises:
an energy source that activates the reactive element (p. 7 lines 10-16, a UV light source is used to activate the photocatalytic material in the photocatalytic reaction chamber 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lim to incorporate the teachings of Ehrhorn to have an energy source to activate the reactive element in order to use the reactive element to bond with or extract gas in the air.

	Regarding claim 19, Lim as modified teaches of the invention in claim 13, and further comprising:
a vent duct (duct by intake and exhaust grill 220) in fluid communication with the grow chamber (vent duct 220 is in communication with the machine chamber 201 and downstream communication with the grow chamber 121, 122); and
a vent damper (intake and exhaust grill 220) for selectively routing the flow of air through the vent duct (vent damper 220, directs the flow of air through the vent duct).

Regarding claim 20, Lim as modified teaches of the invention in claim 13, and further comprising:
a sealed system for conditioning the flow of air (Fig. 8, air conditioning module 600 is sealed within machine chamber frame 200); and
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhorn (WO 2010/136563), in view of Le Grand (US 1,827,530).
Regarding claim 19, Ehrhorn teaches of the invention in claim 13, and further comprising (Fig. 2):
a vent duct (output duct 22) in fluid communication with the grow chamber (2) (vent duct communicates with the duct 21 and duct 7 to the grow chamber 2).
Ehrhorn does not appear to teach of a vent damper for selectively routing the flow of air through the vent duct.
Le Grand is in the field of plant conditioning and teaches of (Fig. 1) a vent duct (branch duct 31) in fluid communication with the grow chamber (enclosure 1); and 
a vent damper (damper 32) for selectively routing the flow of air through the vent duct (p. 2 lines 83-93, fresh air may be admitted to the circulating air through a branch duct or opening 31 and controlled by a suitable damper 32),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrhorn to incorporate the teachings of Le Grand to have a vent damper for selectively routing the flow of air through the air duct in order to control the flow of air through the ducts.


a sealed system for conditioning the flow of air (p. 13 lines 31-p. 14 line 1, heater 31 conditions the temperature and moisture of the flow of air and is sealed within the duct 7). 
Ehrhorn does not appear to teach of a sealed system damper for selectively coupling the recirculation duct with the sealed system.
Le Grand teaches of (Fig. 1) a sealed system for conditioning the flow of air (air conditioning device 8) and 
a sealed system damper (damper 12) for selectively coupling the recirculation duct (duct 7) with the sealed system (8) (p. 2 lines 27-31, a suitable damper device 11 selectively couples the flow of air through the recirculation duct 7 with the sealed system 8 by controlling the proportion or amount of air flow therethrough and through the sealed system 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ehrhron to incorporate the teachings of Le Grand to have a sealed system damper for selectively coupling the recirculation duct with the sealed system in order to control the flow of air through the sealed system as motivated by Le Grand on p. 2 lines 27-31. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647